Filed pursuant to Rule 424(b)(5)Registration No. 333-204138 PROSPECTUS SUPPLEMENT(To Prospectus dated May 21, 2015) Biocept, Inc. 4,986,573 Shares of Common Stock Warrants to Purchase 3,490,601 Shares of Common Stock 3,490,601 Shares of Common Stock Underlying Warrants We are offering up to 4,986,573 shares of our common stock and warrants to purchase up to 3,490,601 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of these warrants). Each share of common stock we sell in this offering will be accompanied by a warrant to purchaseone share of common stock at an exercise price per warrant of $1.30 per share. Each share of common stock and accompanying warrant will be sold at a negotiated price of $1.00. The shares of common stock and warrants will be issued separately but can only be purchased together in this offering. Our common stock is traded on the Nasdaq Capital Market under the symbol “BIOC.” We do not intend to apply for any listing of the warrants on any securities exchange and we do not expect that the warrants will be quoted on the Nasdaq Capital Market. On April 28, 2016, the last reported sale price of our common stock as reported on the Nasdaq Capital Market was $1.26 per share. As of April 29, 2016, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $32.4million, based on 19,983,402 shares of outstanding common stock, of which approximately 19.4million shares were held by non-affiliates, and a price of $1.67 per share, which was the last reported sale price of our common stock on The NASDAQ Global Market on March 9, 2016. As of the date of this prospectus, we have not offered any securities pursuant to General InstructionI.B.6. of FormS-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page S-5 of this prospectus supplement and page 4 of the accompanying prospectus. We have retained H.C. Wainwright& Co., LLC to act as our exclusive placement agent (“placement agent”) in connection with the shares of common stock and warrants offered by this prospectus supplement. The placement agent has agreed to use its reasonable best efforts to arrange for the sale of the common stock and warrants offered by this prospectus supplement. The placement agent is not purchasing or selling any of the shares of common stock or warrants we are offering and the placement agent is not required to arrange the purchase or sale of any specific number of shares or dollar amount. We have agreed to pay to the placement agent the placement agent fees set forth in the table below, which assumes that we sell all of the common stock and warrants we are offering. Per Share(1) Total Public offering price $ $ Placement agent’s fees(2) $ $ Proceeds, before expenses, to us $ $ Per share price represents the offering price for one share of common stock and a warrant to purchase one share of common stock. The amount shown includes fees payable to ROTH Capital Partners, LLC for advisory services to be provided in connection with this offering. Additionally, we have agreed to reimburse the placement agent for certain offering-related expenses. See “Plan of Distribution.” We have agreed to pay the placement agent a placement agent fee in an amount equal to 5.6% of the aggregate gross proceeds in this offering, excluding the proceeds, if any, from the exercise of the warrants. Pursuant to the engagement agreement with H.C. Wainwright& Co., LLC, we have also agreed to pay ROTH Capital Partners, LLC a fee equal to an amount equal to 1.4% of the aggregate gross proceeds in this offering for advisory services to be provided in connection with this offering. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the total maximum offering amounts set forth above. See “Plan of Distribution” beginning on page S-11 of this prospectus supplement for more information on this offering and the placement agent arrangements. Certain of our directors and executive officers and their affiliated entities, have agreed to purchase an aggregate of $200,000 of shares of our common stock and warrants in this offering at the offering price. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Delivery of the shares of common stock and warrants is expected to be made on or about May 4, 2016, subject to customary closing conditions. H.C. WAINWRIGHT & CO. The date of this prospectus supplement is April 29, 2016. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT ABOUT THIS PROSPECTUS SUPPLEMENT S-1 PROSPECTUS SUPPLEMENT SUMMARY S-2 THE OFFERING S-3 RISK FACTORS S-5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-6 USE OF PROCEEDS S-7 PRICE RANGE OF OUR COMMON STOCK S-7 DIVIDEND POLICY S-8 DILUTION S-9 DESCRIPTION OF SECURITIES WE ARE OFFERING S-10 PLAN OF DISTRIBUTION S-11 LEGAL MATTERS S-13 EXPERTS S-13 WHERE YOU CAN FIND MORE INFORMATION S-13 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-14 PROSPECTUS ABOUT THIS PROSPECTUS i SUMMARY 1 RISK FACTORS 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 USE OF PROCEEDS 4 DESCRIPTION OF CAPITAL STOCK 5 DESCRIPTION OF DEBT SECURITIES 10 DESCRIPTION OF WARRANTS 17 LEGAL OWNERSHIP OF SECURITIES 19 PLAN OF DISTRIBUTION 23 LEGAL MATTERS 24 EXPERTS 24 WHERE YOU CAN FIND MORE INFORMATION 25 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 25 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY 26 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus. You must not rely on any unauthorized information or representations. This prospectus supplement and the accompanying prospectus are an offer to sell only the securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a registration statement that we filed with the U.S. Securities and Exchange Commission utilizing a “shelf” registration process. This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference herein. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, you should rely on the information in this prospectus supplement; provided that if any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference herein were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. You should rely only on the information contained in this prospectus supplement or the accompanying prospectus, or incorporated by reference herein. We have not authorized, and the placement agent has not authorized, anyone to provide you with information that is different. The information contained in this prospectus supplement or the accompanying prospectus, or incorporated by reference herein or therein is accurate only as of the respective dates thereof, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or of any sale of our common stock. It is important for you to read and consider all information contained in this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference herein and therein, in making your investment decision. You should also read and consider the information in the documents to which we have referred you in the sections entitled “Where you can find more information” and “Incorporation of certain information by reference” in this prospectus supplement and in the accompanying prospectus, respectively. We are offering to sell, and seeking offers to buy, the securities offered by this prospectus supplement only in jurisdictions where offers and sales are permitted. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the securities offered by this prospectus supplement in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the common stock and warrants and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement and the accompanying prospectus by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. All references in this prospectus supplement and the accompanying prospectus to “Biocept,” the “Company,” “we,” “us,” “our,” or similar references refer to Biocept, Inc., a Delaware corporation, and its subsidiaries taken as a whole, except where the context otherwise requires or as otherwise indicated. S-1 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents incorporated by reference herein and therein. This summary is not complete and does not contain all the information you should consider before investing in our securities pursuant to this prospectus supplement and the accompanying prospectus. Before making an investment decision, to fully understand this offering and its consequences to you, you should carefully read this entire prospectus supplement and the accompanying prospectus, including “Risk Factors,” the financial statements, and related notes, and the other information incorporated by reference herein and therein. Overview We are an early commercial-stage molecular oncology diagnostics company that develops and commercializes proprietary circulating tumor cell, or CTC, and circulating tumor DNA, or ctDNA, assays utilizing a standard blood sample, or “liquid biopsy.” Our current breast, lung and gastric cancer assays provide, and our planned future assays would provide, information to oncologists and other physicians that enable them to select appropriate personalized treatment for their patients based on better, timelier and more-detailed data on the characteristics of their patients’ tumors. Our current assays and our planned future assays focus on all the key solid tumor indications utilizing our Target-SelectorTMoffering for the biomarker analysis of CTCs and ctDNA from a standard blood sample. The Target-Selector offering is based on an internally developed and patented, microfluidics-based CTC capture and analysis platform, with enabling features that change how CTC testing can be used by clinicians by providing real-time biomarker detection and monitoring requiring only a standard blood sample. Our patent pending ctDNA technology enables mutation detection with enhanced sensitivity and specificity and is applicable to nucleic acid from CTCs or other sample types, such as blood plasma. We believe the Target-Selector technology can be used as a stand-alone test for molecular biomarker screening and monitoring. At our corporate headquarters facility located in San Diego, California, we operate a clinical laboratory that is certified under the Clinical Laboratory Improvement Amendments of 1988, or CLIA, and accredited by the College of American Pathologists. We manufacture our microfluidic channels, related equipment and certain reagents to perform our current assays and our planned future assays at this facility. CLIA certification is required before any clinical laboratory, including ours, may perform testing on human specimens for the purpose of obtaining information for the diagnosis, prevention, or treatment of disease or the assessment of health. The assays we offer and intend to offer are classified as laboratory developed tests, or LDTs, under CLIA regulations. S-2 THE OFFERING Issuer Biocept, Inc. Securities offered by us in this offering 4,986,573 shares of our common stock, par value $0.0001 per share Warrants to purchase up to3,490,601 shares of common stock, with an exercise price equal to $1.30 per full share. 3,490,601 shares of common stock issuable upon exercise of the warrants. Offering price $1.00 per share of common stock and accompanying warrant to purchase one share of our common stock. Common stock outstanding immediately before this offering 19,983,402 shares Common stock outstanding immediately after this offering 24,969,975 shares (assuming the sale of all shares covered by this prospectus supplement and assuming no exercise of any of the warrants offered hereby) Use of proceeds We estimate that our net proceeds from this offering will be approximately $4.4million after deducting estimated placement agent fees and other estimated offering expenses payable by us (assuming the sale of all shares covered by this prospectus supplement and assuming no exercise of any of the warrants offered hereby). We plan to use the net proceeds of this offeringfor working capital and general corporate purposes. See “Use of Proceeds.” Dividend policy We have not declared or paid any cash or other dividends on our common stock, and we do not expect to declare or pay any cash or other dividends in the foreseeable future. See “Dividend Policy.” Risk factors You should carefully read and consider the information beginning on page S-5 of this prospectus supplement and page 4 of the accompanying prospectus set forth under the headings “Risk Factors” and all other information set forth in this prospectus supplement, the accompanying prospectus, and the documents incorporated herein and therein by reference before deciding to invest in our common stock and warrants. Nasdaq Capital Market symbol for common stock BIOC.The warrants will not be listed on the Nasdaq Capital Market or any other exchange or trading market.There is no established trading market for the warrants and we do not expect any such trading market to develop. S-3 The number of shares to be outstanding immediately before and immediately after this offering is based on 19,983,402 shares of our common stock outstanding as of April 22, 2016 and excludes as of that date: · 2,201,613 shares of common stock issuable upon the exercise of currently outstanding warrants having a weighted average exercise price of $3.31 per share; · 2,261,899 shares of common stock issuable upon the exercise of currently outstanding options having a weighted average exercise price of $3.50 per share; and · 649,763 shares of common stock available for future issuance under our Amended and Restated 2013 Equity Incentive Plan.
